Case 3:21-cr-00236-E Une EN Stores PSPC TE COTARE 1of1 PagelD 27

NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

DALLAS DIVISION
HONORABLE: Rebecca Rutherford PRESIDING: Ohawn
DEPUTY CLERK: L. Price COURT REPORTER/TAPEAUMBER: Mz Opays
LAW CLERK: USPO: fare on (20y RLS
INTERPRETER: Date: May 28, 2021
Cr.No.3:21-cr-00236-E *SEALED* DEFT. No.

 

UNITED STATES OF AMERICA

Merms buser ae

_ Gregg Gallian
COUNSEL FOR DEFENDANTS APPT - (A), Retd — (R), FPD - (F)

 

V.

 

Or O27 Or? Lr

WILLIAM ROY STONE, JR (1)
— _

RRAIG NT/REARRAIGNMENT
Time in Court: | n-

Trial Status: [1 Completed by Jury Verdict 1 Continued from Previous Month CO Direct Verdict ( Evidence Entered
C) Hung Jury C1 Jury Selection Only, continued O Jury Selection or Verdict Only (No Trial Before this Judge)

O Mistrial O Settled/Guilty (OO None
Days in Trial:

Hearing Concluded: C1 Yes OJ No
O Defendant SWORN.

 

 

Arraignment CO Rearraignment— Held on Count(s) _—_1,2-8,9,10,11
ofthe 11 count(s) EFIndictment O Information O Superseding Indictment ( Complaint
XC Sentencing Guidelines O Superseding Information
(Deft enters a pleas of DNot Guilty OO Guilty O Nolo
2 Waiver of ay Tal NORTE SSO nas
CO Waiver of Indictment filed FILE D
C) Plea Agreement accepted CO Court defers acceptance of Plea Agena
CO) Plea Agreement filed (see agreement for details) 1 No Plea Agreement MAY 28 2021

 

XC Plea Agreement included with Factual Resume.

DO) Factual Resume filed. ar RK, U.S. DISTRICT,CO
y
O Sentencing set Date: Time: Deputy
Uy
O) Trial set for Date: Time:
Pretrial motions due: Discovery motions/Government Responses due: __

 

T

 

 

 

 

O Orders for PSI, Disclosure Date and Setting Sentencing entered.
OC PSI waiver filed. PSI due: Pre-sentence Referral Form to:

Deft Bond & Set O reduced to$ O Cash O Surety 010% [CPR

 

OO) Deft failed to appear, bench warrant to issue.
(Bond Ccontinued UO forfeited
ODeft Custody/Detention continued.

OO Deft REMANDED to custody.

 
